                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA
                                      RELEASE ORDER

TO: UNITED STATES MARSHAL

RE: UNITED STATES OF AMERICA VS. KENNETH CURRIN SCHUCHMAN

CASE NO: 3:18-cr-00095-SLG-DMS


Defendant KENNETH CURRIN SCHUCHMAN,

has this date met the bail conditions indicated below and is ordered discharged from custody.

 ☐ Released to                                                    , the third party custodian(s).

 ☐ Paid cash bail in the amount of $

 ☐ Posted unsecured bond in the amount of $

 ☐ Posted bond secured by ☐ property or          ☐ Surety in the amount of $
   with the Clerk of Court

 ☐ Surrendered passport to the U.S. Probation and Pretrial Services Office

 ☒ Other Release to U.S. Pretrial Services Officer to transport to Pathways In-Patient
   Treatment Center in Portland, Oregon.




        DATED at Anchorage, Alaska, this 4th day of December, 2018.




                                                  Timothy M. Burgess
                                                  United States District Judge




Original & 1 cy to U.S. Marshal




       Case 3:18-cr-00095-SLG-DMS Document 34 Filed 12/04/18 Page 1 of 1
